ARMSTRONG, J.,
concurring in part and dissenting in part.
The majority affirms a dissolution judgment that awarded virtually all of the parties’ marital assets to wife and no spousal support to husband. I agree with the majority’s decision to affirm the trial court’s property award. I disagree, however, with its decision to reject an award of spousal support to husband.
Although the majority claims to apply the factors that ORS 107.105(1)(d) (1997) requires us to consider in deciding whether to award spousal support, I believe that it effectively ignores two of those factors, subsections (1)(d)(K) and (M). The former requires us to consider “[t]he standard of living established during the marriage,” and the latter requires us to consider
“[s]uch other matters as the court shall deem relevant in the particular case in order that each party shall have the opportunity to achieve an economic standard of living not overly disproportionate to that enjoyed during the marriage, to the extent that is possible.”
The majority rejects as a factor in its consideration the standard of living that husband enjoyed dining the marriage on the ground that
*158“that was a standard of living established solely because of wife’s efforts and in the absence of any contribution by him.” 179 Or App at 157.
That treatment of husband’s standard of living is factually and legally untenable.
It is factually untenable because wife’s contributions to the parties’ joint living expenses made it possible for husband to use his income to enjoy the lifestyle that he did. In other words, husband’s standard of hving was the product of both his and wife’s income, not, as the majority would have it, just wife’s income.
The majority’s treatment of husband’s standard of living is legally untenable because it removes from our consideration wife’s contributions to that standard of living. ORS 107.105(1)(d)(K) and (M) (1997) do not work that way. Subsections (1)(d)(K) and (M) direct us to consider the standard of living established or enjoyed during the marriage irrespective of whose contributions made the standard of living possible. It does not matter whether one spouse made a disproportionate contribution to the parties’ standard of living. We are to consider the standard of living that the parties, in fact, enjoyed during the marriage and to make a support award that gives each party
“the opportunity to achieve an economic standard of living not overly disproportionate to that enjoyed during the marriage, to the extent that is possible.” ORS 107.105(1)(d)(M) (1997).
Here, husband was 61 years old when the court dissolved the marriage, and there is no dispute that his earning potential is fixed at an income that is just above minimum wage. He also will receive retirement income at age 65 of between $300 and $350 per month. There simply is no way that the resources available to husband through his own efforts will enable him to enjoy a standard of living that begins to approach the standard of living that he enjoyed during the parties’ 22-year marriage and 26-year relationship.
In contrast, wife was 51 years old at the dissolution of the marriage. She was employed at a job that paid her $99,000 a year, and she left the marriage with substantial *159assets and retirement benefits. There is no dispute that she can readily afford to pay spousal support to husband without affecting her ability to enjoy a standard of living equivalent to the one that she enjoyed during the marriage. Under those circumstances, I believe that a just and equitable result requires us to award husband at least $400 a month in spousal support in order to enable him to enjoy a standard of living that is not overly disproportionate to the one that he enjoyed during the parties’ marriage.1 I respectfully dissent from the majority’s decision to reject such an award.
Wollheim, Brewer, and Schuman, JJ., join in this dissent.

 Although the majority would dispute it, I believe that its analysis has implications beyond this case. Assume that a husband lives an affluent and self-indulgent lifestyle that is made possible through the sole efforts of his wife. After the dissolution of the parties’ 25-year marriage, the husband can obtain training that will enable him to become employed for the balance of his working life at $10 an hour. Under the majority’s analysis, it would be just and equitable for the husband to accept the standard of living that his post-dissolution income would give him, because the standard of living that he enjoyed during the marriage was solely the product of his wife’s income. I do not believe that the 1997 version of OHS 107.105(1)(d) that applies to this case was intended to work that way.